Citation Nr: 0721430	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006) for left eye blindness due to VA surgical 
procedures.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The Board remanded the case back to the RO in September 2005 
for additional development of the record.  



FINDING OF FACT

The veteran is not shown to have sustained additional left 
eye disability as a result of carelessness, negligence, lack 
of proper skill, error in judgment or a similar instance of 
fault on the part of VA treatment providers.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
left eye blindness due to VA surgical procedures have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorders.  Additionally, the Board 
has requested and received a Veterans Health Administration 
(VHA) opinion regarding the etiology of the disorder.  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in March 2003 and January 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted March 2003 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified of VA's 
procedures in assigning disability ratings and effective 
dates in a November 2006 Supplemental Statement of the Case.  
The Board is aware that such notification was not made as 
part of the initial VCAA letters.  Any deficiencies of such 
notification, however, are not prejudicial in this case, 
involving only a section 1151 claim.  With such claims, as 
with service connection cases, no disability rating or 
effective date is assigned when the benefit is denied.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

Under these revisions, the proximate cause of death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In the present case, the veteran asserts that he developed 
additional left eye disability as a result of surgical 
procedures performed by VA.  During his June 2005 hearing, 
the veteran attributed this disability to VA surgical 
procedures conducted in December 2001 and February 2002, 
although as to the later procedure he noted that he was "not 
100 percent sure what the date is."  
        
The Board has reviewed the VA medical records in the claims 
file and observes that the veteran underwent pan retinal 
photocoagulation treatment for presumptive ocular ischemic 
syndrome on two occasions in December 2001.  

Just prior to the second laser treatment, the veteran 
reported "no changes in vision since last visit."  In 
February 2002, he noted during a VA consultation that his eye 
was mostly blurry about 95 percent of the day.  He received 
follow-up treatment from a VA facility on several later 
occasions in 2002 and 2003.  

The private treatment records from Marc L. Weitzman, M.D., 
indicate further left eye treatment from April to November of 
2002.  The veteran underwent a laser cyclophotocoagulation 
procedure in April 2002.  

A July 2002 letter from Philip M. Falcone, M.D., indicates 
that the veteran had experienced decreased visual acuity in 
the left eye over the past nine months and was status post 
laser treatment at a VA facility and also had a glaucoma 
laser procedure performed with Dr. Weitzman.  The diagnoses 
included those of central retinal vein occlusion of the left 
eye with disc neovascularization (neovascularization of the 
iris presumed secondary to ocular ischemic syndrome) and 
secondary retinal hemorrhages.  

The February 2003 VA eye examination report indicates that 
the veteran reported having significant macular edema in the 
left eye from his central vein occlusion and had been 
followed by Dr. Falcone and Dr. Weitzman.  The examination 
revealed ocular ischemic syndrome, secondary to bilateral 
carotid occlusion.  The examiner further noted the April 2002 
cyclophotocoagulation but did not discuss the veteran's past 
procedures with VA in conjunction with the assessment.  

In an October 2003 statement, Dr. Weitzman noted that the 
veteran had neovascular glaucoma of the left eye and 
"underwent several laser procedures at the Veterans 
Hospital" but continued to develop retinal revascularization 
and ultimately required additional retinal laser treatment 
from a second private doctor to stabilize the proliferative 
process, as well as a diode cyclo-destructive procedure to 
get his pressure under control and alleviate his pain.  

In view of Dr. Weitzman's statement, the Board requested a 
VHA opinion regarding the etiology of the veteran's disorder 
in March 2007.  

The requested VHA opinion was provided in April 2007 from two 
VA doctors who reviewed the claims file.  The doctors noted 
that the veteran had significant vascular disease and ocular 
ischemic syndrome (OIS), and one complication of OIS is 
neovascularization, as the body tries to make new blood 
vessels.  This complication was noted to result in glaucoma, 
pain and loss of vision.  Treatment of this 
neovascularization involves destroying the new vessels with a 
laser (pan retinal photocoagulation (PRP)) in order to 
preserve vision.  

The VHA doctors noted that the first two PRP treatments to 
the veteran's left eye were in December 2001, with little 
change in visual acuity noted during a follow-up visit in 
February 2002.  However, by April 2002, he had suffered a 
central retinal vein occlusion (CVO) that was treated by Dr. 
Weitzman through a different type of laser treatment that 
destroyed the ciliary body in an attempt to preserve vision.  

Notably, the VHA doctors found that, in his October 2003 
statement, Dr. Weitzman had not made any implication of a 
correlation between the prior PRP treatment and the veteran's 
loss of vision.  

Based on the evidence, the VHA doctors concluded that the 
veteran's deterioration of vision was directly related to 
complications of his vascular disease and decreased ocular 
perfusion but was "not at all related" to treatment done or 
not done at a VA facility.  The PRP was noted to be a 
necessary, albeit unpleasant, procedure that needed to be 
done usually multiple times to decrease neovascularization 
and lessen the chance for profound visual deterioration in 
such a diseased eye.  The veteran's acute visual loss was 
most likely due to his CVO, with glaucoma and OIS as 
contributing factors.  This conclusion was noted to correlate 
very well with the timeline and with the information 
available in the claims file.  

In the present case, the Board finds no evidence of 
additional left eye disability due to VA treatment, let alone 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of VA treatment providers.  

Dr. Weitzman's October 2003 statement indicates a continuing 
worsening of the veteran's condition despite VA laser 
procedures, but Dr. Weitzman did not attribute the worsening 
to the procedures themselves.  

Moreover, the April 2007 VHA opinion clearly indicates that 
the veteran's disability was most likely due to his CVO, with 
glaucoma and OIS as contributing factors, and "not at all 
related" to the VA procedures.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony from February 2004 and June 2005.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for left eye blindness due to VA surgical 
procedures, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006) for left eye blindness due to VA surgical procedures is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


